1. Draft general budget of the European Union - Financial year 2008 (vote)
- Before the vote
Mr President, before the beginning of the vote, I want to make the following statement.
As you know, the Committee on Budgets voted on more than 1 600 amendments to the 2008 draft budget. Inevitably, there are a small number of technical adjustments that I hereby request to be put to the vote in plenary.
After the vote, the Committee on Budgets issued a request to retable the following four amendments:
Amendment 990: + EUR 1.53m on line 16 03 04, commitment appropriations only;
Amendment 24: on line 15 05 55, commitment appropriations only, reserve and remarks as in Amendment 938;
Amendment 989: + EUR 1 million on line 16 03 02, commitment appropriations, and + EUR 1 million in payment appropriations;
Amendment 1043: + EUR 1 million on line 15 06 06, commitment appropriations, and + EUR 1 million in payment appropriations, plus additional remarks from Amendment 25, with the figure EUR 1 million instead of EUR 1.5 million.
These technical changes and specifications were dealt with and approved at the meeting of Committee on Budgets of 11 October 2007.
As regards Frontex, a technical error was identified subsequent to the vote in committee concerning the remarks. The correct modification to the remarks is contained in Amendment 1133, which is annexed to the voting list.
Finally, the remarks adopted in Amendment 634 do not appear in Amendments 1018 on budget line 15 02 02 05; 934 on budget line 09 06 01; 938 on budget line 15 05 55, and 940 on budget line 17 02 02. And, on budget line 09 03 03, the right figure for commitment appropriations should be 5 and payment appropriations 4.85.
I ask the Sittings Service to make the necessary corrections in the Minutes.
On top of that, we held a discussion at the coordinators' meeting yesterday and, according to their decisions, I recommend rejecting Amendment 752 and voting in favour of Amendment 610 on line 16 02 02 (multimedia actions), but taking the reserve from Amendment 752, and rejecting Amendment 1044 and voting in favour of Amendment 32 on line 16 02 03.
- After the vote on Amendment 878
(FI) Mr President, regarding Amendment 878, it has to do with the pilot projects and has been accepted. There was broad consensus in the Committee that we should add the changes in Amendment 822 to the justifications. They are otherwise identical, but a minor change has been made to Amendment 822 compared with the justifications for the previous amendment, and I propose that we could vote just on the justifications in the case of Amendment 822.
Thank you, Mr Virrankoski. I am told that is indeed the intention, but Mrs De Keyser has again asked to speak.
(FR) Mr President, I am somewhat anxious because I see that in Amendment 231 we have voted for a European foundation for the improvement 'of loving and working conditions'. Surely some explanation is in order!
- Before the vote on Amendment 996
Mr President, I want to propose that we vote only on reserves, and I am in favour of lifting the reserve, because we have got all the information for which we have asked.
- Before the vote on Amendment 21
Mr President, I would just like to remind the House that this is the amendment concerning the Unified Sports Programme for the Special Olympics.
- Before the vote on Amendment 938
Mr President, line 15 05 55 is, I think, covered by my earlier statement, so we do not have to vote on it.
There remains, however, the question of the reserve, Mr Virrankoski. We do not have to vote on the first part, but a vote must be taken on the second part, that is to say the reserve.
Mr President, in my statement I said 'reserve and remarks as in Amendment 938'.
- Before the vote on Amendment 1043
Mr President, this is also covered by my earlier statement.
- Before the vote on Amendment 752
Mr President, concerning the line 16 02 02, I recommend rejection of Amendment 752 and approval of Amendment 610, but that we take over the reserve from Amendment 752. I would therefore ask that we vote first on Amendment 610, and then on the reserve from Amendment 752.
- Before the vote on Amendment 990
rapporteur. - Mr President, I think this is covered by my earlier statement.
- After the vote on block 6
Mr President, in Amendment 951, the German text is the correct one. Some of the other languages contain mistakes, so please follow the German text.
- Before the vote on block 8
rapporteur. - Mr President, before starting to vote on the budgetary amendments, I would like to inform you of a limited number of technical adjustments that need to be made.
First, concerning Section I, in Amendment 1094, only the budget line 20 26 will be voted on.
Concerning Chapter 101, Plenary should vote only on the final amount in Amendment 1004, which is EUR 5 million.
Concerning Sections VI and VII: in Amendment 1013, the second and third paragraphs of the justification to the amendment should replace the respective paragraphs in the justification in Amendment 1001, and the second paragraph in Amendments 986, 1007 and 999.